                       1        WENDY MEDURA KRINCEK, ESQ., Bar # 6417
                                Z. KATHRYN BRANSON, ESQ., Bar # 11540
                       2        LITTLER MENDELSON, P.C.
                                3960 Howard Hughes Parkway
                       3        Suite 300
                                Las Vegas, NV 89169-5937
                       4        Telephone:   702.862.8800
                                Fax No.:     702.862.8811
                       5        Email: wkrincek@littler.com
                                Email: kbranson@littler.com
                       6
                                Attorneys for Defendant
                       7        US ONCOLOGY CORPORATE, INC. dba COMPREHENSIVE
                                CANCER CENTERS OF NEVADA
                       8

                       9                                        UNITED STATES DISTRICT COURT

                    10                                               DISTRICT OF NEVADA

                    11

                    12         VANESSA THOMAS,

                    13                             Plaintiff,                   Case No. 2:19-cv-00958-RFB-CWH

                    14         vs.                                              STIPULATION FOR EXTENSION OF TIME
                                                                                FOR DEFENDANT TO FILE RESPONSIVE
                    15         US ONCOLOGY CORPORATE, INC. dba                  PLEADING
                               COMPREHENSIVE CANCER CENTERS
                    16         OF NEVADA; DOES 1-50 and ROES 1-                 (FIRST REQUEST)
                               50,
                    17
                                                   Defendant.
                    18

                    19
                                      Pursuant to LR 6-1 and LR II 7-1, Plaintiff, VANESSA THOMAS and Defendant US
                    20
                               ONCOLOGY CORPORATE, INC. dba COMPREHENSIVE CANCER CENTERS OF NEVADA,
                    21
                               by and through their respective attorneys of record, hereby stipulate and agree that Defendant has
                    22
                               thirty (30) days to file its responsive pleading to Plaintiff’s Complaint (ECF No. 1), which Complaint
                    23
                               was filed on June 5, 2019 and served on June 7, 2019. The parties make this request due to Defendant’s
                    24
                               counsel’s recent retention and need for additional time to investigate the allegations in the Complaint
                    25
                               in order to respond.
                    26
                                      If the requested extension is granted, Defendant will file its response to Plaintiff’s Complaint
                    27
                               on July 29, 2019.
                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                       1               This is the first request for an extension of time to file a responsive pleading made by the

                       2       parties and the parties make this request in good faith and not for the purpose of delay.

                       3               IT IS SO STIPULATED.

                       4
                                Dated: June 28, 2019                                 Dated: June 28, 2019
                       5
                                Respectfully submitted,                              Respectfully submitted,
                       6

                       7
                                /s/ Eran S. Forster                                  /s/ Z. Kathryn Branson
                       8        DANIEL R. WATKINS, ESQ.                              WENDY M. KRINCEK, ESQ.
                                ERAN S. FORSTER, ESQ.                                Z. KATHRYN BRANSON, ESQ.
                       9        WATKINS & LETOFSKY, LLP                              LITTLER MENDELSON, P.C.
                    10
                                Attorney for Plaintiff                               Attorneys for Defendant
                    11          VANESSA THOMAS                                       US ONCOLOGY COPORATE, INC. dba
                                                                                     COMPREHENSIVE CANCER CENTERS OF
                    12                                                               NEVADA

                    13

                    14                                                       IT IS SO ORDERED.

                    15                                                                              July
                                                                                         3 day of ____________,
                                                                             Dated this ____                    2019.
                    16

                    17                                                       _____________________________________
                                                                             UNITED STATES DISTRICT COURT JUDGE
                    18         FIRMWIDE:165206460.1 037360.1325


                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.                                                        2.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
